IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


DANIEL KING,                            : No. 60 MAL 2015
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
RIVERWATCH CONDOMINIUM                  :
OWNER'S ASSOCIATION,                    :
                                        :
                  Respondent            :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.